Citation Nr: 1413522	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-40 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1971 to June 1982.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for diabetes mellitus.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  Additional VA treatment records were added to the Virtual VA system after the last consideration of this appeal by the RO; the AMC will have the opportunity to review these records in the first instance on remand.  38 C.F.R. §§ 19.37, 20.1304 (2013).  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board must remand the diabetes claim for development of additional VA treatment records.  In the Veteran's October 2009 claim for service connection, he stated that he received treatment for diabetes through the Philadelphia VA Medical Center (MC) and that his treatment began in either 1982 or 1987.  The Veteran's handwriting is unclear as to the year treatment began.  To afford him every consideration, the Board will assume that he wrote 1982.  He has also mentioned remembering that doctors told him that several blood sugar tests were high.  

The RO only obtained VA treatment records beginning in June 2009 in conjunction with this claim.  The record does not reflect any attempt to obtain VA treatment records dating to 1982.  The claims file does contain some records from the Philadelphia VAMC from September 2000 to February 2002, but these were obtained in support of prior increased rating claims for foot disabilities.  It is not apparent that all of the Veteran's VA treatment records pertaining to diabetes or blood glucose testing for that period were obtained.  

VA treatment records are considered to be constructively of record, and VA is charged with knowledge of their content.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The duty to assist requires that VA make any necessary attempt to obtain such records until it can be certified that further efforts would be futile.  38 C.F.R. § 3.159(c) (2013).  On remand, the Veteran's VA treatment records from the Philadelphia VAMC from 1982 to June 2009 pertaining to diabetes mellitus, type II and blood glucose testing must be obtained and associated with the claims file.  VA treatment records from June 2009 to September 2010 and from January 2012 to November 2013 were associated with claims file.  Similarly, updated VA treatment records, from September 2010 to January 2012 and from November 2013 to the present, should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Philadelphia VAMC for the periods of 1982 to June 2009, from September 2010 to January 2012, and from November 2013 to the present pertaining to treatment for diabetes mellitus and blood glucose testing.  All requests for records and responses should be recorded in the claims file.

2.  After completion of the above, the RO should readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


